Supreme Court of Kentucky
                               2018-SC-0630-TG


THE FAMILY TRUST FOUNDATION OF                                       APPELLANT
KENTUCKY, INC., D/B/A THE FAMILY
FOUNDATION


                ON APPEAL FROM FRANKLIN CIRCUIT COURT
V.               HONORABLE THOMAS D. WINGATE, JUDGE
                            NO. 10-CI-01154


THE KENTUCKY HORSE RACING                                            APPELLEES
COMMISSION; THE KENTUCKY
DEPARTMENT OF REVENUE; KEENELAND
ASSOCIATION, INC.; TURFWAY PARK, LLC;
PLAYERS BLUEGRASS DOWNS INC.;
APPALACHIAN RACING, LLC; KENTUCKY
DOWNS, LLC; ELLIS PARK RACE COURSE,
INC.; LEXINGTON TROTS BREEDERS
ASSOCIATION, LLC AND CHURCHILL
DOWNS INCORPORATED



                ORDER DENYING PETITION FOR REHEARING


      The Petitions for Rehearing, filed by the Appellees, of the Opinion of the

Court, rendered September 24, 2020, is DENIED.

      Minton, C.J.; Hughes, Keller, Lambert, Nickell, and VanMeter, JJ.,

sitting. All concur. Conley, J., not sitting.

      ENTERED: January 21, 2021



                                        _______________________________________
                                                    CHIEF JUSTICE